DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 6/24/2022 has been entered as compliant. Claims 1, 7, 10 and 16 have been amended. Claims 1-18 are pending and examined in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “chocolate cream having an apparent viscosity of 200 cps to 350 cps at a temperature of 40.degree” Viscosity measurement of is unclear as recited because claim does not recite whether the apparent viscosity is measured at what shear rate as pointed in the previous office action ( if it is apparent viscosity then it is not clear at what shear rate is the viscosity measured). Clarification and or correction is required. For the purpose of this office action  apparent viscosity in prior art will be considered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 3, 5, 7-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter et al., (US 3171367), hereinafter Carter, in view of Parekh et al. (US 5463878), hereinafter Parekh , Vos et al.  (US 5102672), hereinafter Vos, Leas (US 2004/0180120A1), hereinafter Leas and Wolever et al (US 20050202133A1), hereinafter Wolever.

Regarding claim 1, Carter teaches a method for obtaining an ice cream cone (see Column 1, lines 11-17 and Column 3, lines 42-60), comprising: 
placing a cone-shaped wafer in a mold adapted to the shape of the wafer (Column 3, lines 46-47 where pastry cone 31 is taught), 
Regarding the limitation of giving rise to an ice cream cone in which the chocolate is distributed over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream”, Carter teaches a quantity of coating is dispensed , such as chocolate coating into the cone 31 by means of a dispenser 15, (column 3 lines 49-53) and also teaches that “pastry cone is protected by the interior chocolate coating” in column 4, line18-19 and fig also teaches “By depositing the coating material on the interior of the cones while they are on the filling, machine and immediately before the ice cream is deposited therein, the ice cream chills and hardens the coating immediately” (column 2, lines 2-6, emphasis added) and  that “A complete coating of chocolate may be provided. for the ice cream by adding additional chocolate 39 to the top of the ice cream before, putting the lid 38 in place” (column 4, lines 34-36 and also see figures 6-7, 10-13 where the process steps of spraying to coat the interior of cone and topping to completely coat ice cream portion is taught by Carter). Thus, Carter teaches the limitation of an ice cream cone in which the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream  as is instantly claimed.

Regarding the chocolate in liquid form at a temperature between 25°C. and 37°C as claimed Carter teaches injecting through a nozzle into the wafer with an amount of (Carter in Column 3, lines 49-53 teaches spraying of chocolate coating into the cone 31 by means of a dispenser 15 is taught and Column 4, lines 2-4 teach that the coating material is supplied at a temperature in the range of about 90-100°F for good results , i.e., about 32-37 °C, which falls in applicant’s claimed range for coating temperature).


Carter teaches depositing the coating material  on the interior of the cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6) and also teaches an amount of ice cream at a temperature between -4°C. and -8°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature), however, Carter does not teach that the ice cream deposition pressure between 2 and 6 bar, however, ice-cream deposition pressure in an edible or non-edible container was known to vary based at least on the composition of frozen confection and also on the softness or hardness of the frozen confection desired, as taught by Parekh. Parekh teaches Typically, deposition of soft frozen confection falls between about 0-20°F (-6 to -17°C) for soft frozen confections such as ice creams and yogurts (which includes temperatures falling in Carter’s as well as applicant’s temperature range of -4°C. and -8°C), but the range may differ with respect to different types of products.  For example, temperatures suitable for the dispensing of products with relatively high fat contents, such as ice creams, are lower than those appropriate for low-fat products, such as dietetic yogurts and the like (Column 1, lines 25-35). Parekh also teaches that extrusion of soft serve product the pneumatically actuated system 200 which is operable to supply gas/ compressed air under pressure of about 100 psi, i.e., 6.89 bar (Column 14, lines 55-56) and extrusion of from a supply of air under pressure, for example, as low as 40psi, i.e., 2.5 bar (Column 14, line 30). Thus, ice cream deposition temperatures and pressured were known in the art at the time of the effective filing date of the invention by  Parekh. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to deposit ice cream at a temperature between -4°C. and -8°C (as taught by Carter as well as Parekh) with a nozzle exerting pressure between 2 and 6 bar. The ordinary artisan would have been motivated to modify deposit ice cream at a temperature between -4°C. and -8°C with a nozzle exerting pressure between 2 and 6 bar at least for the purpose of providing a frozen confection product wherein the frozen confection is maintained at temperatures and pressure conditions such that the flow of frozen confection is consistent and smooth during operation of the depositing/ dispensing. Temperatures should be maintained in the range as taught by Carter that prevents crystallization and undesirable hardness or undue liquifying during the method step of depositing.


Carter teaches depositing the coating material  on the interior of the cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6) and also teaches an amount of ice cream at a temperature between -4°C. and -8°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature). Carter in view of Parekh teach that the ice cream deposition pressure between 2 and 6 bar. However, Carter and Parekh do not teach making the chocolate dosaged in the preceding step move upwardly and expand over the inner area of the wafer, such that the method step the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer/ cone.
However, making the chocolate dosaged in the preceding step move upwardly and expand over the inner area of the wafer by cold stamping or inserting a cold material/counter mold under pressure after dosing predetermined amount of molten chocolate in a mold cavity such that the cold material/counter mold results was known and taught in the art at the time of the effective filing date of the invention by Vos and Leas. Vos teaches the method of making chocolate coated cones wherein the “forming an interior chocolate coating, liquid chocolate from a double-boiler is placed into the interior of the cone, in just the right, measured amount for that size of cone, so that when the final solid coating is formed, it will be evenly distributed over the cone interior. the cone is then placed onto the cold mold, and centered thereon by the upper end portion of the mold, and also partially retained thereby.  The cone is pushed up the mold by one's hand until the top larger-portion thereof reaches the sloped upper end portion of the cone.  The cone is allowed to remain there for a short while, while the cold mold-surface solidifies the liquid chocolate, to thereby form the interior layer of chocolate.” (see Column 2, lines 19-34 and Figure 1 of Vos), where the pressure is applied to the liquid coating to fill the gap between the pastry cone and the cold male mold. Vos is silent regarding the measure of pressure applied.
Leas teaches a similar process where chocolate shells are made and utilized for making a composite  frozen confection comprising a shell made of fat based composition (Para 7), where liquid fat based composition, such as chocolate coating (para 18) is added to a shaped sleeve or container, followed by applying a cold counter mold also described as a male die of complementary shape to form a shell of even thickness (Para 12 and 29-30) is applied under pressure of 50-150 psi (3.45-10.3 bar) and held in position for time sufficient to harden the chocolate into shape, which includes the claimed range for pressure for depositing ice-cream. Both method steps of cold counter mold achieves uniformly thick chocolate distribution over the inner surface and upper edge of the wafer/cone, i.e., chocolate is distributed homogeneously, over the inner surface and upper edge of the wafer.
Thus, at the time of the effective filing date of the invention it was known that 
method of making composite iced confectioneries by depositing the coating material, i.e., chocolate, on the interior of the edible cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6, Carter)
step of utilizing chocolate in liquid form at a temperature between 25°C. and 37°C in the wafer (Carter in Column 3, lines 49-53 teaches spraying of chocolate coating into the cone 31 by means of a dispenser 15 is taught and Column 4, lines 2-4 teach that the coating material is supplied at a temperature in the range of about 90-100°F for good results , i.e., about 32-37 °C, Carter);  
temperature of ice-cream/ frozen confection at 15-25°F for good results, i.e., about -3 to -9°C, which includes claimed temperature range of -4°C. to -8°C (Carter in Column 3, lines 54-56 and Column 4, lines 1-2);
chocolate or other coating is deposited immediately before the ice cream is deposited therein, the ice cream chills and hardens the coating immediately” (column 2, lines 2-6, emphasis added);

deposition pressure of ice cream between 2 and 6 bar (Parekh, Column 14, lines 30 and 55-56);
making the chocolate dosaged in the preceding step move upwardly and expand over the inner area of the wafer (Vos  Column 2, lines 19-34 and Figure 1 of Vos) and a shell made of fat based composition, such as chocolate is made to conform to a desired cone shape by applying a cold counter mold also described as a male die of complementary shape to form a shell of even thickness (Para 7, 18, 12 and 29-30) by pressure application of 50-150 psi (3.45-10.3 bar); 
filling ice cream in the chocolate coated confectionery cone (Carter, Vos and Leas)

Thus, at the time of the effective filing date of the invention  one of ordinary skill had the knowledge that chocolate or other coating is deposited immediately before the ice cream is deposited therein, then the cold temperature of ice cream chills and hardens the coating immediately (column 2, lines 2-6, emphasis added). It was also known that the temperature of the mold as taught by Vos and Leas and pressure as taught by Leas  is similar to the temperature and pressure at which ice cream is deposited in a cone ( as taught by Carter, Parekh). Therefore, it would have been reasonable expectation by one of ordinary skill in the art at the time of the effective filing date of the invention that any food safe object or material deposited under similar pressure and temperature conditions as recited in claim 1 (as also taught by Vos and Leas) would result in desired effect of moving the deposited chocolate from the preceding step to move upwardly and expand over the inner area of the wafer or take the shape of the mold while achieving a uniformly thick chocolate distribution over the inner surface and upper edge of the wafer/cone.

Further, based on the applied art of Leas and Vos, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Carter by utilizing the cold stamping method of Vos and Leas but in place of cold male mold, utilize frozen confection deposited at temperatures (as taught by Parekh, Vos and Leas) and pressure range as taught by Leas. The ordinary artisan would have been motivated to modify the method of Carter at least for the purpose of achieving a more efficient and streamlined method of making composite ice confections by combining the steps of cooling, shaping and solidifying the chocolate layer step with the step of deposition the frozen confection. The new combined step will not only reduce time of production but will also save energy cost that was traditionally needed for cooling the male mold. 


Carter teaches a method for obtaining an ice cream cone with chocolate coating placed before filling with ice cream, where coating chocolate and ice cream are deposited in the temperature range as claimed (see Column 4, lines 1-2 and 2-4 as addressed above). Carter however is silent regarding the specific amount of chocolate coating as “between 8 and 20 grams of chocolate” and also regarding the specific amount of ice-cream as between 15 and 40 grams of ice cream”. However, composite ice-cream products comprising a cone with chocolate coating and a quantity of ice cream were known to be made in a variety of sizes, shapes at the time of the effective filing date of the invention. It was also known in the art at the time of the effective filing date of the invention to vary the amount of coating material added to the edible cone/ container based at least on the factors like the thickness of coating desired, size of the edible cone/container. Similarly, it was also known in the art at the time of the effective filing date of the invention to vary the amount of ice cream/ frozen confection material added to the edible cone/ container based at least on the factors like the size of the edible cone/container and whether the ice-cream/ frozen confection is filled to a level below the top edge, at the same level as the top edge or above the top edge of the edible cone/ container. 
Regarding claim 1 that require a specific amount of chocolate coating as “between 8 and 20 grams of chocolate” and also regarding the specific amount of ice-cream as between 15 and 40 grams of ice cream”,  and applicant is referred to prior art to Wolever where chocolate layer is formed inside a wafer cone or packaging sleeve (Para 40), where the coating amount added to a cone varies based on the size of cone from mini cone of 30 ml having from 6-15 grams of coating and for larger cone of 120 ml having from 14-22 grams of coating, with specific example of 7 grams of chocolate coating for small or mini cone (Para 51 and Example 6, para 98). Regarding the amount of ice-cream, Wolever teaches adding 14 grams of ice-cream for a mini cone (Example 6, para 98, para 51 which teaches the volume of the cone is 30 ml). Para 98 Example 6 of Wolever further teaches that the “the top of the ice cream cone may be decorated with more ice cream and/or sauce and/or sprinkles”, and Wolever further teaches that cones can be partially, completely or overfilled (Para 61), i.e., the amount of ice cream in a mini cone after ice cream topping to fall in the range as claimed. Further, as per para 51 of Wolever the large cone has volume  of 120 ml which is 4 times the volume of mini cone, therefore it follows that the amount of ice cream in the large cone will fall in the range of at least 15 grams. Thus, the amount of coating material and ice cream falls in the claimed range of “between 8 and 20 grams of chocolate” and “between 15 and 40 grams of ice cream”.  Since the amount of coating composition and ice cream were known to be varied based at least on the size of edible cone/ container, as taught by Wolever (Para 51 and 98) and since adding the coating and ice cream in the amounts falling in the claimed range was also known (as taught by Wolever, para 51, 61 and 98), therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include an amount of coating in the range of 8-20 grams of chocolate and between 15 and 40 grams of ice cream. The ordinary artisan would have been motivated to modify Carter and deposit a specific amount of coating and ice-cream in the composite cone based at least on the size of the cone, the thickness of chocolate coating and the level of ice cream filling to partial to complete or overfill (as taught by Wolever, para 51, 61 and 98).

Regarding claim 3 Carter teaches a  method according to claim 1, further comprising adding at least one food additive in the upper part of the ice cream cone (Column 4, lines 41-45 where toppings added to the product are taught).

Regarding claim 5 Carter teaches a  method according to claim 3, wherein the food additive is selected from the group consisting of dried fruits and nuts, pralines, cereals, syrups and chocolates, or chocolate substitutes (Column 4, lines 41-45 where toppings added to the product including syrups and crushed nuts are taught ). 

Regarding claim 7 Carter teaches a  method according to claim 1, further comprising placing a paper wrapper in the mold before placing the wafer in the mold (Column 3, lines 42-47 where Carter refers to “FIGS, 4 to 9 which diagrammatically illustrates a series of steps in the manufacture of a form of confectionery product, a receptacle, such as a conical jacket 30 of paper or other suitable material into which there is placed an empty pastry cone 31 is disposed”, i.e., placing a paper wrapper in the mold before placing the wafer in the mold is taught by Carter). 

Regarding claim 8 Carter teaches a  method according to claim 7, further comprising placing a lid on the ice cream cone which fits with the upper edge of the paper wrapper (Column 4, lines 5-6 and 26-27 where 
lid 34/38 is taught) as being applied/ placed to the upper open end of the paper jacket/wrapper.

Regarding claim 9, Carter as applied to claim 1 above teaches ice cream cone obtained by the method described in claim 1, wherein the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream, by “spraying of chocolate coating into the cone 31 by means of a dispenser 15”, as taught by Carter in column 3 lines 49-53 and also teaches that “pastry cone is protected by the interior chocolate coating” as taught by Carter in column 4, line18-19 and fig also teaches “By depositing the coating material on the interior of the cones while they are on the filling, machine and immediately before the ice cream is deposited therein, the ice cream chills and hardens the coating immediately” (column 2, lines 2-6) and  that “A complete coating of chocolate may be provided. for the ice cream by adding additional chocolate 39 to the top of the ice cream before, putting the lid 38 in place” (column 4, lines 34-36 and also see figures 6-7, 10-13 where the process steps of spraying to coat the interior of cone and topping to completely coat ice cream portion is taught, i.e., the confectionery product as taught by Carter teaches that the chocolate is distributed homogeneously over the inner surface and upper edge of the wafer, isolating said wafer from the ice cream.

Regarding claim 12 Carter teaches ice cream cone according to claim 9, further comprising adding at least one food additive in the upper part of the ice cream cone (Column 4, lines 41-45 where toppings added to the product are taught).

Claims 2, 11, 14 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further as evidenced by NPL to Marshall et al “Ice cream” (Page 256), hereinafter Marshall and Coronetto Icecreampark.com (dated February 20-2015 obtained from http://www.icecreampark.com/cornetto-ice-cream.htm), hereinafter Coronetto.

Regarding the limitation of claim 2 which further requires injecting between 10 and 35 grams of ice cream at a temperature between -4.degree.  C. and -8.degree.  C., in the upper part of the ice cream cone, forming an ice cream crown that reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone, Carter teaches the ice cream depositing temperature of 15-25°F for good results, i.e., about -3 to -9°C, which includes claimed temperature range of -4°C. to -8°C (Carter in Column 3, lines 54-56 and Column 4, lines 1-2). Carter is silent regarding the overfilling the cone to create an ice-cream crown, however, method step of adjusting the height of frozen confection extending beyond the open top of the shell to be provided as an exposed mass for easy consumption or confectionery filling on top of a ball-top cone usually extending above the upper rim of the cone as taught by Wolever (see para 11, and 37), i.e., forming an ice cream crown in the upper part of the ice cream cone was known in the art as taught by Wolever. Further, regarding the specific size of  frozen confection crown of “height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone” was known to be varied based at least on factors like the size of cone, shape of cone , the consumer preference to name a few. For example, the over-fill/ crown size of frozen confections was known to vary in size and design is evidenced by Coronetto where the pictures of Coronetto show variation in size, and design of frozen confection in a filled cone crow is clearly seen. Similarly, page 256 of Marshall figure 14.4 shows cups containing cones with crowns having a height that is greater than the height of the cup. Therefore, based on the evidence of Coronetto and Marshall, it would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention to choose a desirable overfill or crown height such as frozen confection crown height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone in the handheld composite confection, based at least on the aesthetic design choice of the manufacturer, the dome shape of the lid  the setting of the filling machine as well as demand and preference of consumer at the time the invention was made.

Claim 11 depends from claim 9 and recites the same limitation of an ice cream crown, wherein said ice cream crown reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the wafer. This limitation has already been addressed in claim 2, hence the same rejection applies. 

Claim 14 depends from claim 2 and recites the same limitation as claim 12 of further comprising adding at least one food additive in the upper part of the ice cream cone, which is taught by Carter (Column 4, lines 41-45 where toppings added to the product are taught). This limitation has already been addressed in claim 12, hence the same rejection applies. 

Regarding claim 16 Carter teaches a  method according to claim 2, further comprising placing a paper wrapper in the mold before placing the wafer in the mold (Column 3, lines 42-47 where Carter refers to “FIGS, 4 to 9 which diagrammatically illustrates a series of steps in the manufacture of a form of confectionery product, a receptacle, such as a conical jacket 30 of paper or other suitable material into which there is placed an empty pastry cone 31 is disposed”, i.e., placing a paper wrapper in the mold before placing the wafer in the mold is taught by Carter). 

Regarding claim 17 Carter teaches a  method according to claim 16, further comprising placing a lid on the ice cream cone which fits with the upper edge of the paper wrapper (Column 4, lines 5-6 and 26-27 where lids 34 or 38 are taught) as being applied/ placed to the upper open end of the paper jacket/wrapper.

Claims 4 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further in view of Rasmussen (US 20060215485 A1), hereinafter Rasmussen.

Regarding claim 4, Carter teaches the invention as per claim 1, where chocolate coating and ice cream filling is taught (see column 2-4 as cited above). Carter further teaches “various toppings may be added to, either form of the product, such as various syrups, crushed nuts, shredded coconut, etc. Also, ices, sherbets, milk ice and d other ice desserts may be used instead of or in conjunction with ice cream, the ice cream being referred to in the description above and the cairns hereinafter for illustrative purposes only and not for purposes of limitation.” Thus, inclusion of food additives and combinations in a filled cone was taught by Carter. Carter is silent regarding food additive being “homogeneously distributed” in the ice-cream or frozen confection. However, frozen confections containing uniform distribution of the solid ingredients was known in the art at the time of effective filing date of the invention as taught by Rasmussen (see abstract, para 2, 3 and 9), which teaches the method step food additive being “homogeneously distributed” in the frozen confection was known in the art as taught by Rasmussen. Therefore, based on the teaching of Rasmussen, it would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention to create a uniform or homogenous distribution of additives in the ice cream confection, based at least on the desire to provide a uniformity of flavor, texture, color etc., i.e., a uniform organoleptic experience for the consumer throughout the ice-confection portion.

Claim 13 depends from claim 9 and recites the same limitation of an ice cream portion, wherein said ice cream further comprising a food additive which is homogeneously included in the ice cream. This limitation has already been addressed in claim 4, hence the same rejection applies. 

Claims 6, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further in view of Tresser (US 4396633), hereinafter Tresser and  NPL to Marshall et al “Ice cream” (Page 240, 256), hereinafter Marshall 

Regarding claim 6, Carter as applied above teaches a method according to claim 1, wherein an amount of ice cream at a temperature between claimed range of -4°C. and -9°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature), followed by storing it in a chilling room to harden. However, Carter is silent regarding subjecting the ice cream cone to temperatures between -20°C. and -30°C. for a period of 1 to 3 months. Tresser teaches subjecting the ice cream cone to temperatures at -26° C for the purpose that iced confection retains crispness for some months in frozen storage (Column 6, lines 42-48), which falls in the claimed range of temperatures between -20°C. and -30°C. for the purpose that iced confection retains crispness for some months in frozen storage. Further maintaining the temperature of storage to be under -20°C was well-known in the art at the time of the invention, as taught by Marshall (Page 240, last para, above references), where maintaining storage temperature of under -20°C is taught at least for the purpose of prevention of premature bleeding or melting of sugary components in frozen confections. Thus, based on the teaching of Tresser and Marshall, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include the method step of freezing the composite frozen confection to a temperature of -26°C (as taught by Tresser, Column 6, lines 42-48) so that iced confection retains crispness in storage and it would have been further obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to maintain the storage temperature  and -20°C. for entire storage duration at least for the purpose of prevention of premature bleeding or melting of sugary components in frozen confections. 

Claim 15 depends from claim 2 and recites the further comprising subjecting the ice cream cone to temperatures between -20.degree.  C. and -30.degree.  C. for a period of 1 to 3 months. This limitation has already been addressed in claim 6, hence the same rejection applies. 


Claims 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever as applied to claims 1-3, 5, 7-9 and 12 above further in view of Tresser (US 4396633), hereinafter Tresser and Speakman et al (US 4789552), hereinafter Speakman.

Regarding claim 10, Carter teaches a method for obtaining an ice cream cone (see Column 1, lines 11-17 and Column 3, lines 42-60), comprising a cone-shaped wafer (Column 3, lines 46-47 where pastry cone 31 is taught) with chocolate coating into the cone 31 by means of a dispenser 15, (column 3 lines 49-53).
Carter is silent regarding the specific amount of coating /chocolate  to be “between 8 and 20 grams of chocolate “as well as of ice cream as between 15 and 40 grams of ice cream”. Carter is also silent regarding the density of ice cream and viscosity of chocolate as claimed. 

Regarding the specific amount of chocolate and ice cream, wherein chocolate coating as “between 8 and 20 grams of chocolate” and also regarding the specific amount of ice-cream “as between 15 and 40 grams of ice cream”,  and applicant is referred to prior art to Wolever where chocolate layer is formed inside a wafer cone or packaging sleeve (Para 40), where the coating amount added to a cone varies based on the size of cone from mini cone of 30 ml having from 6-15 grams of coating and for larger cone of 120 ml having from 14-22 grams of coating, with specific example of 7 grams of chocolate coating for small or mini cone (Para 51 and Example 6, para 98). Regarding the amount of ice-cream, Wolever teaches adding 14 grams of ice-cream for a mini cone (Example 6, para 98, para 51 which teaches the volume of the cone is 30 ml). Para 98 Example 6 of Wolever further teaches that the “the top of the ice cream cone may be decorated with more ice cream and/or sauce and/or sprinkles”, and Wolever further teaches that cones can be partially, completely or overfilled (Para 61), i.e., the amount of ice cream in a mini cone after ice cream topping to fall in the range as claimed. Further, as per para 51 of Wolever the large cone has volume  of 120 ml which is 4 times the volume of mini cone, therefore it follows that the amount of ice cream in the large cone will fall in the range of at least 15 grams. Thus, the amount of coating material and ice cream falls in the claimed range of “between 8 and 20 grams of chocolate” and “between 15 and 40 grams of ice cream”.  Since the amount of coating composition and ice cream were known to be varied based at least on the size of edible cone/ container, as taught by Wolever (Para 51 and 98) and since adding the coating and ice cream in the amounts falling in the claimed range was also known (as taught by Wolever, para 51, 61 and 98), therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include an amount of coating in the range of 8-20 grams of chocolate and between 15 and 40 grams of ice cream. The ordinary artisan would have been motivated to modify Carter and deposit a specific amount of coating and ice-cream in the composite cone based at least on the size of the cone, the thickness of chocolate coating and the level of ice cream filling to partial to complete or overfill (as taught by Wolever, para 51, 61 and 98).

Carter is silent regarding the viscosity of chocolate or coating material “chocolate cream having a viscosity of 200 cps to 350 cps at a temperature of 40.degree”, Carter teaches chocolate in liquified form , i.e., chocolate cream but does not measure viscosity. Viscosity is the mesure of thickness or fluid / semifluid consistency that determines the flow characteristics of a composition at a given temperature. At the time of the effective filing date of the invention chocolate and other coating compositions utilized to make composite iced confections were known to have viscosity in the range as claimed as is taught by Tresser of prior record. Tresser teaches measurement of apparent viscosity and Casson plastic viscosity where the apparent viscosity is measures at 40°C and a shear rate of 100 per second,  where the apparent viscosity of coating is greater than equal to 2 poise and preferably 2-3.6 poise, which converts to greater than equal to 200 centipoise to 360 centipoise. Similarly, Casson viscosity of at least 1.2 poise and preferably from 1.4 to 3.4 poise, converts to greater than equal to 120 centipoise to 340 centipoise. (see Column 2, lines 26-30 for values and Column 5, lines 12017 for how to interpret the values). The viscosity values for coating as taught by Tresser are substantially the same as the range of 200-350 cps as claimed. Thus, at the time of the effective filing date of the invention chocolate and other coating compositions that are suitable for coating ice confections or utilized to make composite iced confections were known to have viscosity in the range as claimed as is taught (Tresser, column 2, lines 26-30), i.e., the thickness or flowability of coating confections in the range as claimed was known. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a chocolate or other coating composition that has viscosity in the desired range claimed range of 200 to 350 centipoise (cps) at 40°C as is also taught by Tresser (column 2, lines 26-30). The ordinary artisan would have been motivated to modify Carter and utilize a coating having desired thickness and flow characteristics  at least to achieve an efficient and uniform coating of the edible cone. 
Carter is also silent about the density of ice cream. Tresser teaches of iced confection having typical overrun of 110% (Column 11, lines 26-50), but does not describe it in terms of density (See Tresser) Density is mass per unit volume, i.e., the greater the degree of aeration the lower the density of said composition. Density of ice cream or other frozen confection depends on the  degree of aeration or overrun. Although Carter and Tresser are silent regarding the density of frozen confection however frozen confections having density values between 430 g/l and 800 g/l at a temperature of 25°C., based on the degree of overrun/ aeration were known and available to one of ordinary skill in the art at the time of the effective filing date of the invention to make composite frozen confections as taught by Speakman. Speakman in Column 3, lines 5-12 provides relationship of density to overrun by teaching specific values of density of a frozen confection and its degree of overrun. Speakman’s teaching includes a “20% overrun ice cream with a density of about 7.6 pounds per gallon (high density) or 50% overrun ice cream with a density of about 6.3 pounds per gallon (medium density).  Low density substances such as 100% overrun ice milk having a density of about 4.6 pounds per gallon”. Based on the conversion factor  1 pound per gallon to 119.83 grams per liter (Conversion by convert-to.com), the values of 50% and 100% overrun ice confection translate from 6.3 pounds per gallon = 754.91 grams per liter (50% overrun or medium density) and 4.6 pounds per gallon =551.20 grams per liter (100% overrun or Low density). Both these values fall in the claimed range, which indicates that the preferred iced confection has an overrun of at least 50%, including 100% and higher. Thus, based at least on the above conversion, it follows that if 100% overrun has density of 551 grams/liter, then 110% overrun will have a density slightly less than 551 grams/liter, i.e.,  the ice cream of Tresser having an overrun of 110% falls in the claimed density range as recited by the applicant. Thus, based on the teaching of Tresser in view of Speakman, it follows that at the time of the effective filing date of the invention it was known to make chocolate coated composite confections wherein the  ice-cream has a desired degree of overrun/ desired density (Tresser, column 11, lines 46-50 in view of teaching of Speakman Column 3, lines 5-12). In other words, at the time of the effective filing date of the invention medium to low density ice creams or other frozen confections having overrun of at least 50% and density in the claimed range of 430 grams/ liter to 800 grams per liter were known to be utilized as part of a composite chocolate coated frozen confection. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a frozen confection  having a overrun of at least 50-100% or density in the desired range, such as the exemplary ice cream as taught by Tresser having an overrun of 110% at 25°C as is also taught by Tresser (column 11, lines 46-50). The ordinary artisan would have been motivated to modify Carter and utilize an ice-cream for filling having desired overrun at least to achieve an aerated frozen confection in the edible cone having desirable organoleptic qualities. 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carter, Parekh, Vos, Leas and Wolever, Tresser and Speakman as applied to claim 10 above further in view of Marshall et al “Ice cream” (Page 240, 256), hereinafter Marshall and Coronetto Icecreampark.com (dated February 20-2015 obtained from http://www.icecreampark.com/cornetto-ice-cream.htm), hereinafter Coronetto.

Claim 18 depends from claim 10 and recites the same limitation of an ice cream crown, wherein said ice cream crown reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the wafer. This limitation has already been addressed in claim 2, hence the same rejection applies. 
Regarding the limitation of claim 18 which further requires forming an ice cream crown that reaches a minimum height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone, Carter teaches the ice cream depositing method as claimed. Carter is silent regarding the overfilling the cone to create an ice-cream crown, however, method step of adjusting the height of frozen confection extending beyond the open top of the shell to be provided as an exposed mass for easy consumption or confectionery filling on top of a ball-top cone usually extending above the upper rim of the cone as taught by Wolever (see para 11, and 37), i.e., forming an ice cream crown in the upper part of the ice cream cone was known in the art as taught by Wolever. Further, regarding the specific size of  frozen confection crown of “height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone” was known to be varied based at least on factors like the size of cone, shape of cone , the consumer preference to name a few. For example, the over-fill/ crown size of frozen confections was known to vary in size and design is evidenced by Coronetto where the pictures of coronetto show variation in size, and design of frozen confection in a filled cone crow is clearly seen. Similarly, page 256 of Marshall figure 14.4 shows cups containing cones with crowns having a height that is greater than the height of the cup. Therefore, based on the evidence of Coronetto and Marshall, it would have been obvious to one of ordinary skill in the art at the time the effective filing date of the invention to choose a desirable overfill or crown height such as frozen confection crown height of 10 mm up to a maximum height of 50 mm with respect to the upper edge of the ice cream cone in the handheld composite confection, based at least on the aesthetic design choice of the manufacturer, the dome shape of the lid  the setting of the filling machine as well as demand and preference of consumer at the time the invention was made.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.

1)	Applicant’s main argument is against Carter is that “Carter is directed to the manufacture of novelty ice cream products… The first dispensing unit encountered is the chocolate coating dispenser 15 shown in FIG. 6 of Carter. The spray from the first dispensing unit covers the inside surface of the pastry cone with a layer of chocolate” where Carter does not disclose or suggest an ice cream “deposition pressure between 2 and 6 bar” (Page # 6 , second last paragraph of applicant’s remarks) and Carter also “fails to disclose or suggest the specific amount of chocolate coating as "between 8 and 20 grams of chocolate" “ (Page # 7, Third  paragraph of applicant’s remarks). This argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the obviousness rejection is based on the combination of Carter with Parekh, Vos, Leas, Wolever. Carter teaches the process steps of filling ice-cream cones where chocolate is deposited in the cone before depositing a frozen confection. Carter teaches injecting through a nozzle into the wafer with an amount of (Carter in Column 3, lines 49-53 teaches spraying of chocolate coating into the cone 31 by means of a dispenser 15 is taught and Column 4, lines 2-4 teach that the coating material is supplied at a temperature in the range of about 90-100°F for good results , i.e., about 32-37 °C, which falls in applicant’s claimed range for coating temperature).
Carter also teaches depositing the coating material  on the interior of the cones before adding iced confection (See Figures4-5 and 10-11  and Column 2, lines 2-6) and also teaches an amount of ice cream at a temperature between -4°C. and -8°C Carter in Column 3, lines 54-56 teaches depositing a volume of chilled fluid ice-cream 33 into the cone 31 and in Column 4, lines 1-2 Carter teaches ice-cream is at a temperature of 15-25°F for good results, i.e., about -3 to -9°C, which falls in applicant’s claimed range for ice-cream temperature).

Carter does not teach that the ice cream deposition pressure between 2 and 6 bar, but the conventionality of such deposition pressure is taught by Parekh. Altering the ice-cream deposition pressure in an edible or non-edible container was known to vary based at least on the composition of frozen confection and also on the softness or hardness of the frozen confection desired, as taught by Parekh. Parekh teaches Typically, deposition of soft frozen confection falls between about 0-20°F (-6 to -17°C) for soft frozen confections such as ice creams and yogurts (which includes temperatures falling in Carter’s as well as applicant’s temperature range of -4°C. and -8°C), but the range may differ with respect to different types of products.  Parekh also teaches that extrusion of soft serve product the pneumatically actuated system 200 which is operable to supply gas/ compressed air under pressure of about 100 psi, i.e., 6.89 bar (Column 14, lines 55-56) and extrusion of from a supply of air under pressure, for example, as low as 40psi, i.e., 2.5 bar (Column 14, line 30). Thus, ice cream deposition temperatures and pressured were known in the art at the time of the effective filing date of the invention by  Parekh. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to deposit ice cream at a temperature between -4°C. and -8°C (as taught by Carter as well as Parekh) with a nozzle exerting pressure between 2 and 6 bar. The ordinary artisan would have been motivated to modify deposit ice cream at a temperature between -4°C. and -8°C with a nozzle exerting pressure between 2 and 6 bar at least for the purpose of providing a frozen confection product wherein the frozen confection is maintained at temperatures and pressure conditions such that the flow of frozen confection is consistent and smooth during operation of the depositing/ dispensing. Temperatures should be maintained in the range as taught by Carter that prevents crystallization and undesirable hardness or undue liquifying during the method step of depositing.

2)	Similarly, in response to applicant’s argument about Carter not teaching the amount of chocolate or ice cream being deposited as recited in the claims is also not persuasive. Carter’s not specifying the claimed amount of chocolate or ice cream deposited  in a cone does not rule out Carter as relevant prior art, because varying the proportion of chocolate and /or ice cream based at least on cone size, consumer desire is routinely done in the food art. Applicant is referred to prior art to Wolever where chocolate layer is formed inside a wafer cone or packaging sleeve (Para 40), where the coating amount added to a cone varies based on the size of cone from mini cone of 30 ml having from 6-15 grams of coating and for larger cone of 120 ml having from 14-22 grams of coating, with specific example of 7 grams of chocolate coating for small or mini cone (Para 51 and Example 6, para 98). Regarding the amount of ice-cream, Wolever teaches adding 14 grams of ice-cream for a mini cone (Example 6, para 98, para 51 which teaches the volume of the cone is 30 ml). Para 98 Example 6 of Wolever further teaches that the “the top of the ice cream cone may be decorated with more ice cream and/or sauce and/or sprinkles”, and Wolever further teaches that cones can be partially, completely or overfilled (Para 61), i.e., the amount of ice cream in a mini cone after ice cream topping to fall in the range as claimed. Further, as per para 51 of Wolever the large cone has volume  of 120 ml which is 4 times the volume of mini cone, therefore it follows that the amount of ice cream in the large cone will fall in the range of at least 15 grams. Thus, the amount of coating material and ice cream falls in the claimed range of “between 8 and 20 grams of chocolate” and “between 15 and 40 grams of ice cream”.  Since the amount of coating composition and ice cream were known to be varied based at least on the size of edible cone/ container, as taught by Wolever (Para 51 and 98) and since adding the coating and ice cream in the amounts falling in the claimed range was also known (as taught by Wolever, para 51, 61 and 98), therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include an amount of coating in the range of 8-20 grams of chocolate and between 15 and 40 grams of ice cream. The ordinary artisan would have been motivated to modify Carter and deposit a specific amount of coating and ice-cream in the composite cone based at least on the size of the cone, the thickness of chocolate coating and the level of ice cream filling to partial to complete or overfill (as taught by Wolever, para 51, 61 and 98). Modifying the amount of a known component would have been a matter of routine determination for one of ordinary skill in the art at the time of the invention and such modification does not lend patentable distinction to the claimed method.

3)	On pages 7-8 applicant argues against the combination of Carter with Vos and Leas as “one of ordinary skill in the art would not have combined Carter with Vos and Leas”  because “Carter discloses a classic chocolate spraying system, not chocolate deposition. As such, one of ordinary skill in the art, when starting with Carter, would not have been motivated to look to Vos and/or Leas in order to solve the technical problem of homogeneously coating the inner surface of a waffle cone because this problem is not present in the classic chocolate spraying” (See pages 7-8 of applicant’s response. This argument is not persuasive. Applicant’s claims are directed to “A method for obtaining an ice cream cone, placing a cone-shaped wafer in a mold adapted to the shape of the wafer, injecting through a nozzle into the wafer between 8 and 20 grams of chocolate in liquid form at a temperature between 25 °C and 37 °C”, where the temperature of coating material and method of adding chocolate inside a cone is claimed as “injecting through a nozzle into the wafer”. Claims as recited do not limit that the nozzle can not be a spray nozzle and also does not limit where exactly inside the cone is the chocolate being deposited , e.g., at the bottom of the cone only or sides  only or some other pattern of deposition using a nozzle. Absent that it is not clear how the applicant can support that Carter can not be applied in combination with Leas and Vos as  "making the chocolate dosage in the preceding step move upwardly and expand over the inner area of the wafer" would  have been known and taught in the art at the time of the effective filing date of the invention by Vos and Leas”. 
Further In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., specific location in the cone where the chocolate is being deposited or specific patter of deposition or specific duration after deposition of chocolate when ice-cream is deposited) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, in response to applicant's argument that teaching of Vos and Leas cannot be combined with Carter (Pages 7-8 of applicant’s response), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, both Vos and Leas show that depositing a cold shape after depositing chocolate helps spread the chocolate layer uniformly throughout the mold shape and also helps chocolate in solidifying/ stiffening so it can maintain its shape. See rejection above where Vos and Leas are cited to show that at the time of the effective filing date of the invention  one of ordinary skill had the knowledge that chocolate or other coating is deposited immediately before the ice cream is deposited therein, then the cold temperature of ice cream chills and hardens the coating immediately (column 2, lines 2-6, emphasis added). It was also known that the temperature of the mold as taught by Vos and Leas and pressure as taught by Leas  is similar to the temperature and pressure at which ice cream is deposited in a cone ( as taught by Carter, Parekh). Therefore, it would have been reasonable expectation by one of ordinary skill in the art at the time of the effective filing date of the invention that any food safe object or material deposited under similar pressure and temperature conditions as recited in claim 1 (as also taught by Vos and Leas) would result in desired effect of moving the deposited chocolate from the preceding step to move upwardly and expand over the inner area of the wafer or take the shape of the mold while achieving a uniformly thick chocolate distribution over the inner surface and upper edge of the wafer/cone. 

4)	In response to applicant's argument that Vos and Leas are is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Vos and Leas are pertinent and solving the same problem of creating a uniform layer from deposited molten chocolate under minimal time and energy consumption. Based on the rejection above, applied art of Leas and Vos and their combined teaching, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of Carter by utilizing the cold stamping method of Vos and Leas but in place of cold male mold, utilize frozen confection deposited at temperatures (as taught by Parekh, Vos and Leas) and pressure range as taught by Leas. The ordinary artisan would have been motivated to modify the method of Carter at least for the purpose of achieving a more efficient and streamlined method of making composite ice confections by combining the steps of cooling, shaping and solidifying the chocolate layer step with the step of deposition the frozen confection. The new combined step will not only reduce time of production but will also save energy cost that was traditionally needed for cooling the male mold. 

Thus, applicant’s arguments have been considered but rejections are maintained for reasons of record.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791